Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 5, 2013                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Stephen J. Markman
  146680 & (32)                                                                                            Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano,
                                                                    SC: 146680                                        Justices
  In re SANDERS, Minors.                                            COA: 313385
                                                                    Jackson CC Family Division:
                                                                    11-002828-NA

  _______________________________________/

         On order of the Court, the application for leave to appeal the January 18, 2013
  order of the Court of Appeals is considered, and it is GRANTED. The parties shall
  address whether the application of the one-parent doctrine violates the due process or
  equal protection rights of unadjudicated parents.

          We further DIRECT the appellant to promptly order preparation of transcripts of
  the adjudication hearing and any other proceeding where the appellant offered testimony
  on the record or asserted his right to an adjudication. The appellant shall forward copies
  of all prepared transcripts to this Court.

        The motion for leave to file brief amicus curiae is GRANTED. The Children's
  Law Section of the State Bar of Michigan is invited to file a brief amicus curiae. Other
  persons or groups interested in the determination of the issue presented in this case may
  move the Court for permission to file briefs amicus curiae.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           April 5, 2013                       _________________________________________
         s0402                                                                 Clerk